          Case 1:20-cv-03030-RJL Document 12 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

 MI FAMILIA VOTA EDUCATION FUND;
 SARA SCHWARTZ; MARLA LOPEZ,

                        Plaintiffs,                           CASE NO: 1:20-cv-03030

         v.

 DONALD J. TRUMP, in his individual and
 official capacity as President of the United States;
 WILLIAM P. BARR, in his official capacity as
 Attorney General; LOUIS DEJOY, in his official
 capacity as Postmaster General; and CHAD F.
 WOLF, in his official capacity as Acting Secretary
 of Homeland Security,

                        Defendants.


       MOTION FOR ADMISSION OF ATTORNEY GILLIAN CASSELL-STIGA

                                        PRO HAC VICE

       Pursuant to LCvR 83.2(d), Plaintiff, by and through undersigned counsel, hereby moves

for the admission and appearance of attorney Gillian Cassell-Stiga pro hac vice in the above-

captioned action. This motion is supported by the Declaration of Gillian Cassell-Stiga filed

herewith. As set forth in Ms. Cassell-Stiga’s declaration, she is admitted to practice and in good

standing in the State of New York and is also admitted to practice before the United States

District Courts for the Southern District of New York, the Eastern District of New York, the

District of New Jersey, and the United States Courts of Appeals for the Second Circuit.


       This application is sponsored and signed by Michael Lieder, an active member of the Bar

of this Court.
         Case 1:20-cv-03030-RJL Document 12 Filed 10/23/20 Page 2 of 2




Dated the 23nd day of October, 2020



                                                /s/ Michael Lieder
                                             ______________________________
                                               Michael Lieder
                                               Bar # 444273
                                               MEHRI & SKALET, PLLC
                                               1250 Connecticut Ave., NW, Suite 300
                                               Washington, DC 20036
                                               Phone: 202-822-5100
                                               Email: mlieder@findjustice.com
